UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7269



UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,

          versus


LEONARD SHELTON MCCULLOUGH, JR., a/k/a Lennie
Boo,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. Frank W. Bullock,
Jr., District Judge. (CR-96-195, CA-03-204-1)


Submitted:   November 19, 2003            Decided:   December 4, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leonard Shelton McCullough, Jr., Appellant Pro Se. Paul Alexander
Weinman, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leonard Shelton McCullough, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge denying

his motion for modification of sentence.         We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See United States v. McCullough,

Nos. CR-96-195; CA-03-204-1 (M.D.N.C. Aug. 6, 2003).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                              AFFIRMED




                                   2